NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5819-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MALIK L. CANTY, a/k/a
CANTY FUQUAN,

     Defendant-Appellant.
________________________

                   Submitted November 10, 2020 – Decided December 2, 2020

                   Before Judges Haas and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 16-02-0089.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michele E. Friedman, Assistant Deputy
                   Public Defender, of counsel and on the briefs).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Milton S. Leibowitz, Special
                   Deputy Attorney General/Acting Assistant Prosecutor,
                   of counsel and on the brief).

PER CURIAM
      Following a jury trial, defendant was convicted of third-degree possession

of a controlled dangerous substance (CDS), N.J.S.A. 2C:35-10(a)(1); third-

degree intent to distribute a CDS, N.J.S.A. 2C:35-5(a)(1), (b)(3); and second-

degree intent to distribute a CDS within 500 feet of a public park, N.J.S.A.

2C:35-7.1. After merger, the court sentenced defendant to an eight-year prison

term with a thirty-two-month period of parole ineligibility and assessed fines

and penalties. Defendant raises the following issues on appeal:

          I.   THE COURT UNDERMINED MR. CANTY'S
               DEFENSE BY FAILING TO INSTRUCT THE
               JURY, CONSISTENT WITH THE MODEL
               CHARGES, THAT THE IDENTITY OF THE
               PERSON WHO COMMITTED THE CRIME IS AN
               ELEMENT OF THE OFFENSE WHICH THE
               STATE HAS THE BURDEN OF PROVING
               BEYOND A REASONABLE DOUBT, AND THE
               IMPACT DISTANCE HAS ON THE ACCURACY
               AND RELIABILITY OF AN IDENTIFICATION.
               U.S. Const., Amends. V, XIV; N.J. Const., Art. I,
               Pars. 1, 9, 10. (Not Raised Below).
         II.   A REMAND IS NECESSARY TO CORRECT THE
               JUDGMENT OF CONVICTION SO THAT IT
               ACCURATELY REFLECTS THE COURT'S
               ORAL PRONOUNCEMENT THAT COUNTS ONE
               AND THREE MERGE INTO COUNT FIVE.

        III.   MR. CANTY'S SENTENCE IS EXCESSIVE,
               UNDULY   PUNITIVE, AND  MUST   BE
               REDUCED.



                                                                        A-5819-17T1
                                       2
      After carefully reviewing the record and the applicable legal principles,

we affirm defendant's convictions and sentence but remand for the court to

correct the Judgment of Conviction (JOC) to accurately reflect the merger of the

possession and distribution convictions into defendant's conviction for

distribution within 500 feet of a public park and to correct any assessed fines

and penalties.

                                       I.

      In August 2015, the Plainfield Police Division (Division) received a tip

that two individuals were distributing heroin in Plainfield. This source also

provided a phone number that the individuals purportedly used to conduct these

narcotic transactions. Detective Michael Metz began text messaging the number

provided and arranged to purchase ten folds of heroin. In preparation for the

purchase, the Division equipped Detective Metz with a "wireless audio

transmitter" so other detectives could monitor the transaction. The Division also

provided Detective Metz with $80 of marked currency which would be used to

purchase the heroin.

      Detective Metz was directed to an initial location but when he arrived, he

was instructed by text message to go to a second location at Cedar Brook Park.

Once there, Detective Metz received a phone call from a different number. The


                                                                         A-5819-17T1
                                       3
caller, who was later identified as Melissa McPartland (McPartland), instructed

Detective Metz to go to yet a third location in Plainfield on Laramie Road. After

arriving, Detective Metz pulled over and McPartland entered the front passenger

side of his undercover vehicle.

      Once in the vehicle, McPartland proceeded to pull several glassine folds

of heroin out from her bra. McPartland then placed the heroin back in her bra

and told Detective Metz that it was "trash" and she was "going to wait for Ace

to bring [them] some better stuff." McPartland stated her boyfriend Arvin Rivas

(Rivas) was going to assist in the transaction and that Ace drove a red Pontiac.

      Detective Metz then noticed Rivas approach the vehicle's front passenger

side and speak with McPartland. He handed Rivas $70 in marked currency

which was understood to be for the heroin. Rivas stepped away and used his

cellphone to send text messages and make calls. Detective Metz stated that he

could not hear Rivas's conversation but that he "seemed aggravated" during this

exchange.

      When Rivas was finished with the conversation, he entered the vehicle's

rear seat and told Detective Metz that they had "to go to see Ace because [he]

[wa]sn't going to come to [them]." Rivas then instructed Detective Metz to drive

to Arlington Avenue. Upon arriving, Rivas told McPartland that he "needed


                                                                         A-5819-17T1
                                       4
something to put [the heroin] in." McPartland then handed Rivas the plastic

wrapping from a cigarette container.         Rivas exited the vehicle and crossed

Arlington Avenue out of Detective Metz's view.

      Sergeant Troy Alston, who was involved in the investigation, testified he

was able to hear Detective Metz's conversations through the wireless transmitter.

He described his observations after he arrived on Arlington Avenue:

            Once Mr. Rivas got out of the vehicle and I got my
            position . . . , he walked up to the gentleman in the gray
            suit, who was standing in front of his residence.

            [State]: When you say the gentleman in the gray suit,
            is that someone in this courtroom?

            [Sergeant Alston]: Yes. Mr. Canty.

            [Attorney for defendant]: Stipulate, Judge.

            The Court: Thank you.

      Sergeant Alston testified that he observed Detective Metz's and Rivas's

interactions from "[a] couple houses" away or approximately "150 . . . , 200

feet." He stated there was nothing obstructing his view, that it had rained earlier

in the day but was no longer raining, and it was daylight out. At a suppression

hearing, Sergeant Alston testified that he was familiar with defendant from

previous narcotics investigations but did not so state at trial.



                                                                           A-5819-17T1
                                         5
      Sergeant Alston testified that defendant was already standing on the

Arlington Avenue sidewalk when Rivas walked up to him. He then saw Rivas

hand defendant "currency or . . . paper," which defendant "fiddled" with before

putting it in his pocket and walking with Rivas to the rear of the Arlington

Avenue home out of Sergeant Alston's view.

      After a minute or two, Sergeant Alston saw Rivas reappear and "adjust[]

his waistband." Rivas then re-entered the vehicle and instructed Detective Metz

to drive back to Laramie Road. During the drive back, Detective Metz asked

Rivas whether they were "good," meaning whether "he ha[d] the drugs," and

Rivas responded "yes."    Detective Metz then handed Rivas $10 in marked

currency as "a tip." As Detective Metz's vehicle approached Laramie Road,

nearby officers pulled the vehicle over and arrested Rivas and McPartland. The

officers recovered twenty-seven folds of heroin and one film of suboxone 1 from

Rivas.

      After Detective Metz, McPartland, and Rivas left Arlington Avenue,

Sergeant Alston stated he saw defendant exit the Arlington Avenue home and

enter a Pontiac. Nearby takedown units arrested defendant and recovered three



1
  Suboxone is a CDS, N.J.S.A. 2C:35–10(a)(1) and used to treat opioid
dependence.
                                                                       A-5819-17T1
                                      6
of the marked $20 bills and a cellphone, which contained text messages to

Rivas's phone about the drug deal.

      The State charged defendant with third-degree possession of heroin and

suboxone, N.J.S.A. 2C:35-10(a)(1) (counts one and two); third-degree intent to

distribute heroin and suboxone, N.J.S.A. 2C:35-5(a)(1), (b)(3) (counts three and

four); and second-degree intent to distribute heroin and suboxone within 500

feet of a public park, N.J.S.A. 2C:35-7.1 (counts five and six).

      At trial, McPartland testified that she did not know defendant other than

"[a]s a neighbor." Rivas stated that when he was at the Arlington Avenue home,

he purchased the heroin from "A or Unc[, b]ut his real name is Rick." He also

stated that Unc lived in the basement of the Arlington Avenue home and that he

handed the $60 in marked bills to Unc, not defendant. Rivas testified that he

did not intend to give the heroin to Detective Metz but rather was going to keep

it for himself.

      The court's jury instructions did not contain an identification charge. The

jury returned a verdict and found defendant guilty of counts one, three, and five ,

(the heroin charges) and not guilty of counts two, four, and six (the suboxone

charges). Judge Deitch denied the State's request to sentence defendant as a

persistent offender, N.J.S.A. 2C:43-7 and 2C:44-3(a), but granted its request to


                                                                           A-5819-17T1
                                        7
sentence defendant to a mandatory extended term on count three pursuant to

N.J.S.A. 2C:43-7 and 2C:43-6(f).

      Before issuing its sentence, the court applied aggravating factor three,

N.J.S.A. 2C:44-1(a)(3) ("The risk that the defendant will commit another

offense."), based on defendant's prior drug use and his "lack of stable

employment." The court applied aggravating factor six, N.J.S.A. 2C:44-1(a)(6)

("The extent of the defendant's prior criminal record and the seriousness of the

offenses of which he has been convicted."), based on defendant's six prior

convictions. Applying aggravating factor nine, N.J.S.A. 2C:44-1(a)(9) ("The

need for deterring the defendant and others from violating the law ."), the court

found "a real and definite need to deter" defendant from engaging in further

criminal conduct. Finally, the court found aggravating factor eleven, N.J.S.A.

2C:44-1(a)(11) ("[Not] imposing a term of imprisonment would be perceived by

the defendant or others merely as part of the cost of doing business."), applicable

after concluding "a noncustodial sentence or a slight sentence would be seen by

the defendant or others simply as a cost of doing business." The court also

considered the application of mitigating factors and concluded the aggravating

factors "substantially outweigh the mitigating factors, which are nonexistent."




                                                                           A-5819-17T1
                                        8
      The court then merged counts one and three into count five, a second-

degree crime with a sentencing range of five to ten years. The court "declin[ed]

to impose a discretionary extended term as requested by the State," which would

have converted the sentencing range on the merged count to ten to twenty years

or that of a first-degree crime, because other sentencing options would better

"serve the interests of justice." The court also noted it declined to impose the

discretionary extended term on count five because it was "impressed by the fact

that [defendant] ha[s] a loving and supportive family" and defendant "came into

court and . . . owned up to what happened." However, because of defendant's

extensive criminal history the court concluded this "was [not] a one-off thing"

aimed to "str[ike] the right balance between the crime, the punishment[,] and the

person here."

      On count one, the court sentenced defendant to four years imprisonment

with sixteen months of parole ineligibility. The court sentenced defendant on

count three to eight years of imprisonment with a period of thirty-two months

of parole ineligibility. On the final merged count, the court sentenced defendant

to eight years of imprisonment with a period of thirty-two months of parole

ineligibility. The JOC provides that sentencing on counts one, three, and five

are "to run concurrent" but also indicates that count one and three merge into


                                                                         A-5819-17T1
                                       9
count five. The court also imposed corresponding fines on each count totaling

$4455. This appeal followed.

                                        II.

      In defendant's first point, he contends for the first time on appeal that the

court committed error in failing to give an identification charge because "the

prime thrust of [defendant's] defense challenged [his] identification . . . and

specifically, pointed to the well-known estimator variable of distance." He

claims that an identification charge was appropriate because "not a single

witness . . . could . . . point out [defendant] and say, I saw drugs in his

possession." As a result, defendant concludes the court should have "provide[d]

. . . instruction on eyewitness identification . . . [and] application of the estimator

variable of distance." In support, defendant relies upon the Supreme Court's

opinions in State v. Henderson, 208 N.J. 208 (2011), and State v. Cotto, 182 N.J.
316 (2005), and our decision in State v. Davis, 363 N.J. Super. 556 (App. Div.

2003). We disagree with defendant's arguments.

      We review a "missing instruction on identification . . . for plain error."

State v. Sanchez-Medina, 231 N.J. 452, 468 (2018) (citations omitted). "Any

error or omission shall be disregarded . . . unless it is of such a nature as to have

been clearly capable of producing an unjust result . . . ." Ibid. The possibility


                                                                               A-5819-17T1
                                         10
of such an unjust result must be "sufficient to raise a reasonable doubt as to

whether the error led the jury to a result it otherwise might not have reached."

State v. Macon, 57 N.J. 325, 336 (1971). Defendant carries the burden of

showing plain error. State v. Morton, 155 N.J. 383, 421 (1998).

      We consider "[d]efendant's failure to 'interpose a timely objection [to]

constitute[] strong evidence that the error belatedly raised here was actually of

no moment.'" State v. Tierney, 356 N.J. Super. 468, 481 (App. Div. 2003)

(quoting State v. White, 326 N.J. Super. 304, 315 (App. Div. 1999)). Absent a

request to charge or objection, "there is a presumption that the charge . . . was

unlikely to prejudice the defendant's case." State v. Singleton, 211 N.J. 157,

182 (2012) (citing Macon, 57 N.J. at 333-34).

      Further, any alleged plain "error must be evaluated 'in light of the overall

strength of the State's case.'" Sanchez-Medina, 231 N.J. at 468 (quoting State

v. Galicia, 210 N.J. 364, 388 (2012)) (addressing an identification issue where

"[d]efendant's convictions rest largely on the testimony of four victims, only one

of whom could identify him" as "[t]he witnesses' descriptions of their assailants

varied").

      In Henderson, a defendant challenged an identification on the ground

police officers had unduly influenced the eyewitness. 208 N.J. at 217. The


                                                                          A-5819-17T1
                                       11
eyewitness initially expressed doubt about the identity of the perpetrator but was

able to confidently identify the defendant after meeting with investigators. Id.

at 223-24. The Court identified numerous factors that can affect the ability of a

witness to remember and identify perpetrators of crimes, resulting in

misidentifications, and ordered an amplified, comprehensive jury charge. Id. at

298-99. The Model Jury Charges (Criminal), "Identification: In-Court and Out-

of-Court Identifications" (rev. July 19, 2012) was then drafted and adopted by

the Court.

      In Sanchez-Medina, the Court made clear that "[w]hen eyewitness

identification is a 'key issue,' the trial court must instruct the jury how to assess

the evidence—even if defendant does not request the charge." Id. at 466

(quoting Cotto, 182 N.J. at 325). For the failure to deliver the charge to be plain

error, however, identification must be "a critical issue at trial that defendant

disputed." Id. at 469; see also Cotto, 182 N.J. at 325. An issue is made a "key

issue" if it is "the major, if not the sole, thrust of the defense." State v. Green,

86 N.J. 281, 291 (1981). And, we must also consider the error "in light of 'the

totality of the entire charge, not in isolation.'" Ibid. (citation omitted).

      Based on our independent review of the record, we conclude that the trial

court's failure to give a detailed identification charge is not "of such a nature as


                                                                               A-5819-17T1
                                        12
to have been clearly capable of producing an unjust result." See R. 2:10-2. Here,

the jury was clearly instructed that the State must prove beyond a reasonable

doubt that defendant committed the crimes for which he was charged. In this

regard, the court specifically instructed the jury to determine whether "the State

has proven beyond a reasonable doubt that the defendant[] violated a specific

criminal statute." The court's reasonable doubt charge repeatedly referred to

"defendant's guilt." Further, when detailing the elements of each of the charges

against defendant, the court repeatedly stated that an element of each is "[t]hat

the defendant possessed . . . heroin [or suboxone]."

      Additionally, the court charged the jury to "weigh the testimony of each

witness and then determine the weight to give it," specifically asking the jury to

consider a witness's "means of obtaining knowledge of the facts" and to the

extent the witness is "corroborated or contradicted . . . by other evidence." The

court also charged the jury on circumstantial evidence stating "[i]t is not

necessary that all the facts be proven by direct evidence" and that a guilty verdict

"may be based on . . . circumstantial evidence alone or a combination of direct

evidence and circumstantial evidence."

      Defendant's reliance on State v. Davis for the proposition that trial courts

have a duty "to instruct the jury on the prosecution's burden of proving


                                                                            A-5819-17T1
                                        13
identification, even without a defense request" is misplaced. See 363 N.J. Super.

at 558. In Davis, we found "[o]n the facts presented," the absence of a detailed

identification charge constituted plain error. Id. at 558-62. The defendant in

Davis was convicted of distributing cocaine within 100 feet of a school after he

purportedly sold it to a Drug Enforcement Agency officer who had never seen

him before and identified him twenty-five minutes after the drug transaction

through a single photo. Ibid. We described defendant's case as "squarely one

of misidentification" and noted "it is possible that the corroborative evidence

against a defendant may be sufficiently strong that the failure to give an

identification instruction does not constitute plain error." Ibid. (citing State v.

Salaam, 225 N.J. Super. 66, 70 (App. Div. 1988)). Based on the facts before us

in that case, we found plain error in part because "the court gave no instruction

whatsoever as to the State's obligation to prove identification beyond a

reasonable doubt."    We noted "the complete absence of any reference to

identification as an issue or as an essential element of the State's case is

improper." Ibid.

      Defendant also relies on State v. Cotto for the proposition that "the trial

court never explained to [defendant]'s jury that the State had the burden of

proving that he was the individual who committed the crime." See 182 N.J. at


                                                                           A-5819-17T1
                                       14
325-26. In that case, the Supreme Court, despite concluding that identification

was a "key" issue, nonetheless affirmed a conviction where the jury was not

provided a detailed identification charge. Id. at 326-27. The Court held a jury

is properly instructed if the charge makes clear that "the State bears the burden

of proving beyond a reasonable doubt that the defendant is the wrongdoer." Ibid.

The Court found the charge to that jury, which stated the State must prove "each

and every element of the offense, including that of the defendant's . . .

participation in the crime," satisfied this requirement. Ibid.

      Under all the circumstances presented, we are not convinced that the

court’s failure to sua sponte give an identification charge had the clear capability

to bring about an unjust result. Unlike in Davis, the evidence against defendant

was substantial and included Sergeant Alston's testimony that clearly identified

defendant outside his house. That testimony was corroborated by the marked

currency and a phone with text messages to and from Rivas's phone about the

drug transaction found in defendant's possession at the time of the arrest.

                                      III.

      With respect to defendant's second point, we note that the parties do not

dispute that the doctrine of merger applies to defendant's convictions. Rather,




                                                                            A-5819-17T1
                                        15
they dispute whether a remand is necessary to amend the JOC. We agree with

defendant and conclude a remand is necessary.

     N.J.S.A. 2C:1-8(a) governs merger of offenses and "focus[es on] whether

the offense charged and the related offense share a common factual nucleus."

State v. Thomas, 187 N.J. 119, 130 (2006). "[A] separate sentence should not

be imposed on the count which must merge with another offense." State v.

Trotman, 366 N.J. Super. 226, 237 (App. Div. 2004). Courts merge convictions

where multiple counts otherwise call for "double punishment for a single

wrongdoing." State v. Diaz, 144 N.J. 628, 637 (1996). Without applying the

merger doctrine, a defendant's sentence could run afoul of the Double Jeopardy

Clauses in the Federal and New Jersey Constitutions. State v. Eigenmann, 280
N.J. Super. 331, 336-37 (App. Div. 1995); see also U.S. Const. amend. V; N.J.

Const., art. I, para. 11.

     Here, counts one and three unequivocally merged into count five, as the

court concluded in its oral decision. See State v. Rechtschaffer, 70 N.J. 395,

415-16 (1976); State v. Gregory, 336 N.J. Super. 601, 608 (App. Div. 2001).

The court, however, erred by imposing separate sentences on each count.

Moreover, the JOC states the sentence on each count is "to run concurrent" to

each other and imposed various fines for each charge. Accordingly, we vacate


                                                                      A-5819-17T1
                                     16
the JOC's separate sentences imposed on counts one and three and remand the

matter for the limited purpose of amending the JOC to accurately reflect the

merger of defendant's convictions and to correct any assessed penalties.

                                     IV.

     In his final point, defendant contends his sentence is excessive. Notably,

he does not challenge the court's decision to merge counts one and three to count

five or application of the aggravating and mitigating factors.       Instead, he

generally claims that because there was "nothing particularly egregious about

the offenses" he requests we remand the matter for resentencing. We have

considered these arguments and conclude they are sufficiently without "merit to

warrant discussion in a written opinion." R. 2:11-3(e)(2). The sentence does

not shock our conscience and was consistent with the standards detailed in the

Code of Criminal Justice. See State v. Fuentes, 217 N.J. 57, 70 (2014).

      Affirmed in part and remanded in part.




                                                                           A-5819-17T1
                                      17